DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   09/02/2021. 
Claims 1-5, 8, 9, 11-16, and 18-24 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
Applicant asserts on page 9 that Mittal discloses multiple data indexes configured by different organizational schemes, but which are not related to the playback function of a user terminal. The Examiner respectfully disagrees with this assertion. Mittal teaches that the potential domains can be associated with a specific device, such as audio related tasks related to music, phones, calendars, and device-specific communications, but not for video, such as in a device that has no display (see (8:38-51),(23:13-42)). Please see the new mappings with respect to the newly submitted claim language for more detail. 
Applicant further asserts on pages 10-11 that neither Gayama nor Iyer cure the deficiency of Mittal, and the allowability of claims 1 and 12 render pre-existing claims 9 and 11, as well as new claims 21-24, allowable. This argument depends upon the 
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mittal et al. (US Patent No. 10489393), hereinafter Mittal.

Regarding claims 1 and 12, Mittal teaches
(claim 1) An information processing method, comprising (the present system offers a method for answering user questions, i.e. method (21:41-42)):
An information processing apparatus (a device, i.e. apparatus, that may be used with the described system (22:30-31)), comprising:
a processor and a memory, 10wherein the memory is configured to store computer executable instructions (the device may include one or more processors, and a memory that stores instructions for the device, that can be processed by the CPU, i.e. computer executable instructions (22:42-59)); and
the processor is configured to execute the computer executable instructions to (the CPU processes computer-readable instructions, i.e. execute the computer executable instructions (22:42-50)):

performing speech recognition processing on a received target speech signal to obtain a 5speech recognition result (a user may speech an utterance to a local device, i.e. received target speech signal, and the audio data is processed by ASR to obtain text, i.e. performing speech recognition processing…to obtain a speech recognition result (4:5-11));
searching for information whose matching degree with the speech recognition result is greater than a preset threshold and setting the information as target information if the speech recognition result is not matched to any information (feature data extracted from the question text, i.e. speech recognition result (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, i.e. searching for information (19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching , wherein the searching for information whose matching degree with the speech recognition result is greater than a preset threshold and setting the information as target information if the speech recognition result is not matched to any information comprises:
determining at least one function to be searched according to a playback function of a user terminal (the named entity recognition module receives a query and identifies potential domains that relate to the received query, i.e. determining at least one function to be searched, where domains are associated with specific devices, such as music, telephony, calendar, contact lists, and device-specific communications, but not video, such as a device that has no display, i.e. searched according to a playback function of a user terminal (8:38-51),(23:13-42), where data indexes are referenced by a system to answer a user’s question, and the data index may be a domain specific data source, such as a music domain (14:42-60)); and
searching in the at least one function to be searched for information whose matching degree with the speech recognition result is greater than a preset threshold and setting the information as the target information (feature data extracted from the question text, i.e. speech recognition result (4:8-11),(19:1-2), may be used with data indexes or device specific domains, i.e. searching in the at least one function to be searched (8:38-51), to identify text segments as potential answers to the ; and
 notifying a user of the user terminal about the target information using the playback function (the system may formulate answer data using the top ranked answer, i.e. target information, which is output to the local device, i.e. user terminal, as TTS audio data, i.e. notifying a user (20:19-22), where the device may be speech controlled but not have a display, or may have a display and audio capability, i.e. using the playback function (8:38-51),(23:13-42)).  

Regarding claims 2 and 13, Mittal teaches claims 1 and 12, and further teaches
extracting a keyword in the speech recognition result (feature data extracted from the question text, i.e. extracting…speech recognition result (4:8-11),(19:1-2), may include keywords (19:7-12)); and
searching for information whose matching degree with the keyword is greater than the 15preset threshold and setting the information as the target information (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, i.e. searching for information (19:16-18), and potential .  

Regarding claims 3 and 14, Mittal teaches claims 2 and 13, and further teaches
searching in different functions for information whose matching degree with the 20keyword is greater than the preset threshold and setting the information as a first result (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, i.e. searching for information (19:16-18), where multiple data indexes may be created, where the data indexes are configured by domain, knowledge area, or another organization scheme, i.e. different functions (14:42-67), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), where the filtered results are further processed, i.e. setting the information as a first result (19:62-65)); and
determining, in the first result, a preset quantity of information as the target information according to a matching degree (the filtered potential answers, i.e. first result, are further ranked to determine the most suitable answer, where the ranking can .  

Regarding claims 4 and 15, Mittal teaches claims 3 and 14, and further teaches
25determining, in the first result, information with a highest matching degree as the target information (the filtered potential answers, i.e. first result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may be the text segment of the top scoring answer, i.e. determining…information with the highest matching degree (20:10-13)).  

Regarding claims 5 and 16, Mittal teaches claims 2 and 13, and further teaches
21determining a function to be searched according to the keyword (the system may create multiple data indexes, where the data indexes are configured by domain, knowledge area, or another organization scheme, i.e. functions (14:42-67), and feature data is extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), where the system may determine which data index is likely to obtain an answer to the question, i.e. determining a function to be searched, by comparing feature data to particular data indexes, i.e. according to the keyword (4:19-24));
searching, in the function to be searched, for information whose matching degree with the keyword is greater than the preset threshold and setting the information as a second result (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, where the system may obtain possible answers from the data index, i.e. searching, in the function to be searched, for information (4:8-11),(19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), where the filtered results are further processed, i.e. setting the information as a second result (19:62-65)); and
5determining, in the second result, information with a highest matching degree as the target information (the filtered potential answers, i.e. second result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may be the text segment of the top scoring answer, i.e. determining…information with the highest matching degree (20:10-13)).  

Regarding claims 8 and 18, Mittal teaches claims 2 and 12, and further teaches
determining at least one function to be searched according to (claim 8)the/(claim 18)a keyword (the system may create multiple data indexes, where the data indexes are configured by domain, knowledge area, or another organization ;
searching in the at least one function to be searched for information whose matching degree with the keyword is greater than the preset threshold and setting the information as a 25third result (feature data extracted from the question text, such as keywords, i.e. keyword (4:8-11),(19:1-2), may be used with data indexes to identify text segments as potential answers to the question, where the system may obtain possible answers from the data index, i.e. searching in the at least one function to be searched, for information (4:8-11),(19:16-18), and potential answers are filtered, such as by assigning a score to each potential answer where the system removes potential answers with scores below a threshold, i.e. matching degree…is greater than a preset threshold (19:27-32,49-52), where the filtered results are further processed, i.e. setting the information as a third result (19:62-65)); and
 determining, in the third result, a preset quantity of information as the target information according to a matching degree (the filtered potential answers, i.e. third result, are further ranked to determine the most suitable answer, where the ranking can use a classifier to make a ranking decision, i.e. according to a matching degree (19:62-67),(20:1-12), and the output of the ranking, i.e. target information, may be the text segment of the top scoring answer, i.e. determining…a preset quantity of information (20:10-13)).  

A non-transitory computer readable storage medium, storing thereon computer executable instructions that, when being executed by a processor, causes the method…30to be implemented (a non-transitory computer readable storage medium comprising instructions, i.e. storing thereon computer executable instructions, that cause a computer or other device, which includes a processor, to perform processes, i.e. executed by a processor, causes the method…to be implemented (22:30-31,42-46),(25:55-61)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, in view of Gayama (U.S. PG Pub No. 2002/0156830), hereinafter Gayama.


While Mittal provides the device includes a display, Mittal does not specifically teach that the answers can be provided to the user via the display, and thus does not teach
30displaying the target information for the user through a display device.  
Gayama, however, teaches 30displaying the target information for the user through a display device (the proposed information list with the initial ranking, i.e. target information, is displayed on the display, i.e. displaying…for the user through a display device Fig. 1, [0068:1-3,22-31]).  
Mittal and Gayama are analogous art because they are from a similar field of endeavor in providing information to users interacting with voice-controlled devices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a display teachings of Mittal with the use of the display to output information lists as taught by Gayama. The motivation to do so would have been to achieve a predictable result of providing information through both a display and voice guidance message for a user to operate a car navigation system in a user-friendly way (Gayama [0084-5]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, in view of Iyer (U.S. PG Pub No. 2018/0115645), hereinafter Iyer.




While Mittal provides the audio output of an answer to a user question, Mittal does not specifically teach the output in response to a user playback instruction, and thus does not teach
receiving a playback instruction from the user, the playback instruction being used to specify target information to be played; and
playing the target information corresponding to the playback instruction.  
Iyer, however, teaches receiving a playback instruction from the user, the playback instruction being used to specify target information to be played (the top ranked answers, i.e. target information, are presented to the seeker for selection, i.e. receiving a playback instruction from the user…to specify target information, which can be formatted for consumption by the seeker in their preferred mode of communication, such as TTS, i.e. to be played [0036:1-10,28-43],[0050]); and
playing the target information corresponding to the playback instruction (answers can be provided using TTS, i.e. playing the target information [0036:1-10], where the answers are selected by the seeker for consumption, i.e. corresponding to the playback instruction [0036:28-43],[0050]).  
Mittal and Iyer are analogous art because they are from a similar field of endeavor in providing information to users searching for information. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of audio output of an answer to a user question teachings of Mittal with the use of a seeker being able to select the answer to be provided using TTS as taught by Gayama. The motivation to do so would have been to .

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, in view of Beal et al. (U.S. Patent No. 9721570), hereinafter Beal.

Regarding claims 21 and 23, Mittal teaches claims 1 and 12, and further teaches
formulating a … text comprising the target information (the text segment of the top scoring answer, i.e. target information (19:62-65),(20:10-13), may be used by the system to formulate answer data, i.e. formulate a text (20:19-22)); and
playing the … text using text-to-speech (TTS) to the user (the top ranked answer, i.e. text, is output to the local device of the user, i.e. to the user, as TTS audio data, i.e. playing…using TTS (20:19-22)).
While Mittal provides the output of text including the answer to a user, Mittal does not specifically teach that the output is in the form of a question, or receiving feedback from the user, and thus does not teach
formulating a question text …; and
playing the question text …; and
obtaining feedback from the user on a confidence of the target information.  
Beal, however, teaches formulating a question text… (the dialog component takes a ranked list of intents and determines to engage in dialog to ensure which choice the user would prefer by outputting a question (6:32-45), there the information is ;
playing the question text… (the dialog component asks the user the question through a TTS engine, i.e. playing the question text (6:32-45),(14:40-46)); and
obtaining feedback from the user on a confidence of the target information (the user provides an audio response to the capturing device, i.e. obtaining feedback from the user, where the answer identifies the option associated with the user’s intent, i.e. target information (6:33:65), which could not be automatically determined by the dialog engine because the particular intent did not have a threshold amount of confidence, i.e. confidence of the target information (4:66-5:9)).  
Mittal and Beal are analogous art because they are from a similar field of endeavor in providing information to users through speech dialog with a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the output of text including the answer to a user teachings of Mittal with the use of questions to obtain feedback from a user as taught by Beal. The motivation to do so would have been to achieve a predictable result of enabling the system to properly act in response to a user’s request (Beal (6:16-45)).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, in view of Gruber et al. (U.S. PG Pub No. 2014/0365216), hereinafter Gruber.



While Mittal provides the use of speech recognition, Mittal does not specifically teach that there are errors in the recognition result, and thus does not teach
the speech recognition result comprises at least one semantic error due to accent of the user.  
Gruber, however, teaches the speech recognition result comprises at least one semantic error due to accent of the user (the STT processor might select, i.e. speech recognition result, the wrong word, such as detecting the word ‘potato’ when the user said ‘tomato, i.e. at least one semantic error, which is likely due to a user’s pronunciation of a word, which can include an accent, i.e. accent of the user, and errors can be indicated by a user selecting an option indicating an error has occurred [0007:1-9],[0140]).  
Mittal and Gruber are analogous art because they are from a similar field of endeavor in processing speech input to respond to a user’s request. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of speech recognition teachings of Mittal with the handling of incorrect word selection by an STT processor based on a user’s pronunciation as taught by Gruber. The motivation to do so would have been to achieve a predictable result of enabling a user to ensure the desired action is being taken, such as calling the correct individual (Gruber [0140],[0150]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659